PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_02_FR.txt. 107

OPINION INDIVIDUELLE DE M. ANZILOTTI

J'ai le regret de ne pouvoir adhérer ni aux motifs ni au
dispositif de l'arrêt qui vient d’être rendu.

Cet arrêt, à mon avis, n’a pas apprécié à sa juste valeur la
thèse principale du Gouvernement du Royaume-Uni et n’a
pas bien résolu la question de droit que cette thèse posait
devant la Cour. En outre, et en conséquence de mon attitude
à l'égard du point mentionné ci-dessus, je suis d’avis que la
Cour, avant de trancher le fond de l'affaire, aurait dû ordonner
un supplément de preuves, comme Vagent du Gouvernement
du Royaume-Uni le lui avait demandé sans opposition de la
part de l’agent du Gouvernement belge.

x. — Telle que je la comprends, la thèse principale du Gou-
vernement du Royaume-Uni se résume de la manière suivante:

En imposant à l’Unatra de réduire à un franc par tonne le
fret de ses transports des principaux produits de la colonie du
Congo, et en s’engageant envers ladite société à supporter tem-
porairement les pertes résultant de la réduction imposée, le
Gouvernement belge mettait sciemment les autres transporteurs
dans l'impossibilité commerciale de continuer leur activité, réu-
nissait dans les mains de l’Unatra l’industrie des transports
fluviaux et créait ainsi, en faveur de cette société, ce que le
Gouvernement du Royaume-Uni appelle un monopole de fait.

Ces mesures, ainsi caractérisées, savoir pour autant qu'elles
devaient aboutir et ont effectivement abouti à créer la situa-
tion dont il s’agit, seraient contraires aux stipulations de la
Convention signée à Saint-Germain-en-Laye le 10 septembre
1919, concernant la liberté de navigation et de commerce, ainsi
que l'égalité de traitement dans ces matières.

Le Gouvernement du Royaume-Uni ne prétend pas que les
mesures prises par le Gouvernement belge soient en elles-mémes
et dans tous les cas contraires à ladite convention. Il ne conteste
ni le droit, pour l'État, de contrôler des compagnies de navi-
gation ou de se faire lui-même entrepreneur de transports, ni.
le droit de régler les tarifs des transports ou d'accorder des
subsides; son agent a même expressément admis le contraire.

Mais il prétend que, dans le cas de l'espèce, ces mesures
devaient créer et ont effectivement créé une situation de
privilège pour l’Unatra, en rendant pratiquement impossible aux

46
108 A/B 63 (CHINN). — OP. INDIV. ANZILOTTI

autres entreprises l’industrie des transports fluviaux. C’est de
ce chef, et de ce chef seulement, que lesdites mesures seraient
en opposition avec les obligations découlant de la Conven-
tion de Saint-Germain.

2. — La première question que soulève cette thèse est celle
de savoir si les faits sur lesquels elle s'appuie sont prouvés,
savoir si l’on peut considérer comme dûment établi que les
mesures prises par le Gouvernement belge devaient aboutir et
ont effectivement abouti à réunir dans les mains de l’Unatra
les transports fluviaux, en les rendant commercialement impos-
sibles aux autres transporteurs.

Je n'hésite pas à répondre négativement.

Sans doute, le Gouvernement du Royaume-Uni a soumis à la
Cour un nombre considérable d'informations et de statistiques
concernant les transports de marchandises avant et après la
mesure du 20 juin 1931, ainsi que la répartition des navires
parmi les différentes entreprises; il en ressortirait que, après
la mesure en question, l’Unatra avait effectivement acquis une
position privilégiée et avait en fait remplacé les autres trans-
porteurs.

Mais le Gouvernement belge, de son côté, a présenté un
nombre non moins considérable d'informations et de statis-
tiques, dont il résulterait que l’industrie des transports fluviaux
a continué ou s'est même améliorée après la décision de 1931.
A l’état actuel de la documentation, il était certainement impossi-
ble pour la Cour de dire que les informations et les statistiques
soumises par le Gouvernement du Royaume-Uni étaient exactes,
et que celles soumises par le Gouvernement belge ne l'étaient
pas.

Encore faut-il observer que, pour établir en fait la thèse du
Gouvernement du Royaume-Uni, il ne suffit pas de prouver que
l'industrie privée des transports fluviaux au Congo a cessé
après les mesures prises en 1931; il faut également prouver
que cette cessation se relie, comme l'effet à sa cause, auxdites
mesures. Puisque la décision du 20 juin 1931 ne vise que le
transport de certains produits de la colonie sur quelques par-
cours déterminés, cela demande un certain nombre d’appré-
ciations techniques, que seuls des experts de la navigation fluviale
et des conditions économiques du Congo auraient pu fournir à
la Cour.

. — Dans ces conditions, et au début même de la procé-
dure orale, l’agent du Gouvernement du Royaume-Uni fit à la

47
109 A/B 63 (CHINN). — OP. INDIV. ANZILOTTI

Cour la demande à laquelle je me suis référé dans l’introduc-
tion de cette opinion.

Après avoir constaté que des divergences sérieuses subsis-
taient encore entre les Parties sur des points de fait impor-
tants et après avoir rappelé la difficulté d'apporter des preuves
complètes, lorsque les faits à prouver se sont passés dans le
territoire d’un autre Etat, l'agent du Gouvernement du
Royaume-Uni suggéra à la Cour d’ordonner une enquête ; ceci,
bien entendu, pour le cas où elle estimerait que les preuves
déjà fournies n'étaient pas suffisantes pour établir que l'effet
des mesures belges avait été de créer un monopole de fait
et que ce monopole, s’il était prouvé, serait contraire aux
obligations internationales de la Belgique.

L'agent du Gouvernement belge ne fit pas d'opposition : tout
en observant que les faits établis — et qui d'ailleurs étaient
tout autres que les faits auxquels se référait l’agent du Gou-
vernement du Royaume-Uni — étaient à son avis suffisants
pour trancher le différend, il déclara s’en remettre à la Cour, qui
tenait de l’article 50 de son Statut tous les pouvoirs nécessaires.

Dans cette situation et dans une affaire qui dépend surtout
de l'appréciation des faits, comme le compromis le rappelle
expressément dans le texte même de la question à résoudre, la
Cour ne pouvait, à mon avis, hésiter. Placée dans la situation,
soit de rejeter la thèse principale du Gouvernement du Royaume
Uni faute de preuves, soit de faire usage des pouvoirs que lui
. confère le Statut et ordonner les preuves nécessaires, c'est cette
dernière solution qu’elle devait adopter.

Ceci, toutefois, n’était guère possible sans établir tout d’abord
la pertinence des preuves à ordonner. Comme les faits qu’il
s'agissait de prouver avaient trait à la création du monopole
de fait en faveur de l’Unatra, il était nécessaire d'établir qu’un
tel monopole, s’il était prouvé, serait en opposition avec les
obligations imposées à la Belgique par la Convention de Saint-
Germain.

C'est à ce point de vue que la question de droit soulevée
par la thèse principale du Gouvernement du Royaume-Uni se
posait devant la Cour au seuil même de ses délibérations. Je
crois pouvoir la formuler de la manière suivante:

A supposer comme dûment prouvés les faits allégués par le
Gouvernement du Royaume-Uni et tendant à établir que la
décision du 20 juin 1931 et son application devaient aboutir

et ont, en effet, abouti à réunir dans les mains de l’Unatra les
transports fluviaux, en les rendant commercialement impossibles

48
IIO A/B 63 (CHINN). — OP. INDIV. ANZILOTTI

aux autres transporteurs, ces mesures sont-elles en opposition
avec les obligations internationales de la Belgique découlant de
la Convention de Saint-Germain ?

4. — Au moment d’aborder cette question, sans aucun doute
la plus importante et la plus délicate parmi les questions de
droit soulevées par la présente affaire, il n’est pas inutile d’en
préciser les éléments essentiels.

Il est, tout d’abord, certain que la situation privilégiée de
PUnatra ne repose sur aucune interdiction légale adressée aux
autres entreprises de transports fluviaux. Ces entreprises sont
légalement libres de faire naviguer leurs navires et de trans-
porter des marchandises ou des voyageurs, après comme avant
la décision du 20 juin 1931; c’est une simple impossibilité com-
merciale qui s’y oppose, savoir, l'impossibilité de trouver des
clients, à moins d'adopter les tarifs de l’'Unatra, et, par consé-
quent, de supporter des pertes très considérables.

D'autre part, la situation privilégiée de l’Unatra n’est pas
la conséquence du jeu naturel des lois économiques et notam-
ment de la concurrence. L’Unatra n'est pas entrée en concur-
rence avec les autres entreprises de transport comme aurait pu
le faire tout autre entrepreneur: c’est seulement grâce à l’aide
financière du Gouvernement qu’elle a pu baisser ses tarifs de
manière à exclure du marché les autres transporteurs. Son mono-
pole, si monopole il y a, est la conséquence de la décision du
20 juin 1931, c’est-à-dire d'un acte du Gouvernement.

Il n’est pas douteux que, si cette décision avait pris la forme
d’une défense de transporter certaines marchandises pour les
réserver à l’Unatra, la décision aurait été contraire à la con-
vention.

Il n'est pas non plus douteux que, si l’impossibilité de conti-
nuer à exercer l’industrie des transports avait été l'effet du jeu
naturel des lois économiques, par exemple d’une réduction des
tarifs faite par une des entreprises de transports fluviaux ou
par l’Unatra elle-même, en dehors de toute intervention de
lPautorité gouvernementale, ladite impossibilité n’aurait aucune

‘importance à l’égard des obligations découlant de la convention.

Quid iuris, s’il s'agit d'une impossibilité de fait et qui laisse

_ subsister le droit, pour les tiers, d'exercer l’industrie dont il

s’agit, mais qui, toutefois, est la conséquence nécessaire et directe

d’un acte du Gouvernement ?

Telle est, à mon avis, la véritable question de droit soulevée

‘ par la thèse principale du Gouvernement du Royaume-Uni.

5. — Pour répondre à cette question, je ne crois pas néces-
saire de rechercher dans quelles limites la liberté de commerce,
si largement stipulée dans l’article premier de l’Acte de Berlin

49
III A/B 63 (CHINN)..— OP. INDIV. ANZILOTTI

du 26 février 1885, a été reconnue par la Convention de Saint-
Germain. I] me suffira de me référer à l’article 5 de cette convention,
qui est la véritable sedes materia.

L'article est ainsi conçu :

« La navigation du Niger, de ses embranchements et issues,
et de tous les fleuves, de leurs embranchements et issues cou-
lant sur les territoires visés à l'article premier, ainsi que la
navigation des lacs situés sur ces territoires, sera, sous réserve
des dispositions du présent chapitre, entièrement libre aussi
bien pour les navires de commerce que pour le transport des
marchandises et des voyageurs.

Les bateaux de toute nature appartenant aux ressortissants
des Puissances signataires et des États Membres de la Société des
Nations, qui adhéreront à la présente convention, seront traités,
sous tous les rapports, sur le pied d’une parfaite égalité. »

Il est clair, tout d’abord, que cet article stipule que la navi-
gation doit être libre aussi bien pour ce qui a trait au mouve-
ment des navires, ou navigation au sens strict du mot, que
pour ce qui a trait au transport des marchandises et des.
voyageurs. C'est d’ailleurs dans ce sens que la liberté de navi-
_ gation fluviale a. été constamment comprise dans les traités
internationaux relatifs à cette matière.

Il s’ensuit qu’une atteinte à la liberté de transporter des.
marchandises tombe sous le coup de cet article, au même titre
et de la même manière que s’il s'agissait d’une atteinte à la.
liberté de mouvement des navires. À ce point de vue, partant,
il est certainement possible que les mesures prises par le Gouver-
nement belge soient contraires à l’article 5, bien qu’elles ne
touchent que les transports de marchandises et n’affectent en.
tien la liberté de mouvement des navires.

Le point le plus délicat de la question est cependant celui

de savoir si la stipulation de l’article 5 impose aux Puissances.
signataires seulement le devoir de s’abstenir de toute disposi-
tion qui limiterait, soit la liberté de mouvement des navires,
soit la liberté de transporter des marchandises ou des voya-
geurs et qui, bien entendu, ne trouverait pas sa base dans les.
autres articles de la convention touchant la navigation, ou bien.
si elle leur impose également le devoir de s’abstenir de toute
mesure qui, tout en laissant libres le mouvement des navires.
et les transports, serait de nature à rendre cette liberté écono-
miquement stérile.
, La question revient à se demander ce que l’article 5 entend
: protéger : l’article est en effet conçu dans des termes si larges.
et si généraux que toute atteinte à l’objet de sa protection y
est certainement comprise; rien, dans le texte, n'autorise à
penser que seules les interdictions légales de naviguer ou de
transporter y seraient visées.

50
I12 A/B 63 (CHINN)..— OP. INDIV. ANZILOTTI

A mon avis, il n’est pas douteux que, dans la Convention
de Saint-Germain, comme dans toutes les autres conventions rela-
tives à cette matière et dont la nôtre n’est que la continuation,
la navigation est considérée et protégée en tant que branche
de l’activité économique, en tant qu’industrie. Le but de l’article 5
a été d'ouvrir à tous les hommes l'exploitation commerciale
des voies d’eau du bassin du Congo, afin que n'importe qui
puisse réaliser les avantages économiques dont cette exploita-
tion est susceptible.

La liberté de navigation que l’article 5 veut protéger n'est
pas une liberté abstraite et formelle, mais une liberté concrète,

i | effective : la liberté d'exercer une industrie pour réaliser des
bénéfices. Le but de cet article serait donc entièrement frustré

’ si l'État était libre de mettre l’industrie de la navigation dans
limpossibilité de réaliser des bénéfices, pourvu que tout le
monde fût libre de l'exercer: tout autre est l’idée de liberté
de navigation qui est à la base de l’article 5.

Sans doute, il serait absurde de penser que l'État soit tenu
de rendre possible l’industrie de la navigation en assurant à
ceux qui l’exercent des clients et des bénéfices : liberté de navi-
gation ne peut signifier que liberté d'exercer l’industrie de la
navigation sans entraves et avec les risques qu'elle comporte.

Mais la situation est bien différente si c’est l’État lui-même
qui prend des mesures qui empêchent de trouver des clients et
de réaliser des bénéfices: dans ce cas, il entrave précisément
cette liberté qu’il était tenu de respecter ; des mesures de ce
genre sont aussi contraires à l’article 5 de Ja Convention
de Saint-Germain qu’une loi qui interdirait de naviguer ou de
transporter des marchandises ou des voyageurs. Il m'est impos-
sible de penser que cet article défendait au Gouvernement belge
de réserver légalement à l’Unatra les transports visés dans la
décision du 20 juin 1931, mais qu'il le laissait libre d'adopter
des mesures, ensuite desquelles seule l’Unatra pouvait les effec-
tuer sans s’exposer à une perte grave et certaine.

6. — Si, en supposant comme dûment établis les faits allé-
gués par le Gouvernement du Royaume-Uni, les mesures prises
par le Gouvernement belge étaient contraires à la Convention
de Saint-Germain, la circonstance que ces mesures aient été
prises pour faire face aux dangers de la crise économique ne
peut entrer en ligne de compte. Il est évident que le droit
international ne serait plus qu’un vain nom s'il suffisait à un
Etat d’invoquer l'intérêt public pour se soustraire au devoir
d'accomplir les obligations contractées.

Je m’empresse d’ajouter, pour éviter tout malentendu, qu'il
est par contre fort possible que, sur le terrain des faits, la

51
113 A/B 63 (CHINN). — OP. INDIV. ANZILOTTI

crise économique fût une circonstance importante, voire même
décisive, à l'effet d'expliquer les mesures belges de manière à
ébranler les allégations du Gouvernement du Royaume-Uni.
Ceci, cependant, sur le terrain des faits. C’est pourquoi la Cour,
à moins de rejeter la thèse de ce Gouvernement faute de
preuves, ne pouvait entrer dans cette voie qu’ensuite d’une
enquête qui aurait éclairci toutes les circonstances de fait, aussi
bien celles invoquées par le Gouvernement belge, dont, en toute
première ligne, la crise économique, que celles invoquées par
le Gouvernement du Royaume-Uni et qui ont trait a la créa-
tion, moyennant les mesures en question, d’un monopole de
fait en faveur de l’Unatra.

La position de l’Unatra en tant que société contrôlée par le
Gouvernement dès sa constitution, en 1925, et chargée de cer-
tains services publics, n’entre pas non plus en ligne de compte:
cette position n’excluait en rien l’activité concurrente d’autres
entreprises. S’il est vrai que c’est grâce au contrôle que le
Gouvernement belge exercait sur l’Unatra, comme sur les autres
entreprises de transports visées dans la décision du 20 juin
1931, qu'il put prendre les mesures incriminées, il n'est pas
moins vrai qu'il ne devait pas les prendre si elles allaient à
Vencontre de ses obligations internationales. La situation dans
laquelle se trouvaient respectivement les sociétés contrôlées par
FÉtat, d’une part, et les entreprises non contrôlées, de l’autre,
n’a donc aucune importance pour la question que la Cour
devait résoudre.

7. — La situation serait tout autre dans le cas où le Gou-
vernement belge se serait trouvé en état de nécessité, car la
nécessité peut excuser l’inobservance des obligations internatio-
nales.

La question de savoir si le Gouvernement belge s'était trouvé
dans ce qu’on appelle l’état de nécessité est une question de
fait qui aurait dû, le cas échéant, être soulevée et prouvée par
le Gouvernement belge: je ne crois pas que ce Gouvernement
ait entendu invoquer l’excuse de la nécessité pour le cas où la
Cour aurait jugé que les mesures prises étaient illégitimes ; il
s’est borné à faire valoir que les mesures avaient été prises
pour une grave raison d'intérêt public, afin de sauver la colonie
des conséquences désastreuses de l'effondrement des prix.

On peut d’ailleurs observer qu’il y a des faits certains et qui
semblent être inconciliables avec Vexcuse de la nécessité.

Tout d’abord, le fait que la décision du 20 juin 1031 fut
prise par le Gouvernement belge en choisissant entre plusieurs
mesures possibles — et, d’ailleurs, contrairement à l'opinion
de la Chambre de commerce de Léopoldville — celle qu'il jugeait

52 ,
II4 A/B 63 (CHINN). — OP. INDIV. ANZILOTTI

la plus appropriée dans les circonstances. Personne ne peut
contester et ne conteste qu’il appartenait au Gouvernement belge
de dire quelles étaient les mesures les plus appropriées pour
faire front à la crise. Ceci, cependant, à la condition que les
mesures choisies ne fussent pas en opposition avec ses obliga-
tions internationales : la liberté de choisir était incontestable-
ment limitée par le devoir de respecter lesdites obligations. En
revanche, cette liberté exclut l’excuse de la nécessité, qui, par
définition, suppose l'impossibilité d’agir de toute autre manière
que celle qui est contraire au droit.

Un autre fait certain, et qui semble être inconciliable avec
l’excuse de la nécessité, est Voffre faite, le 3 octobre 1932, par
le Gouvernement aux transporteurs autres que l’Unatra. Quelle
qu'en fût la valeur pratique, cette offre démontre qu'il était
possible d'accorder à toutes les entreprises des avantages ana-
logues à ceux accordés à l’Unatra, et partant d'éviter ce mono-
pole de fait qui, au dire du Gouvernement du Royaume-Uni,

était la conséquence nécessaire de la décision du 20 juin 1931.

8. — Par ces motifs, je suis arrivé à la conclusion que les
faits allégués par le Gouvernement du Royaume-Uni ne sont
pas suffisamment prouvés, mais que, s’ils étaient prouvés, savoir
s’il était établi que la décision du 20 juin 1932 et son appli-
cation devaient aboutir et ont en effet abouti à réunir dans
les mains de l’Unatra les transports fluviaux en les rendant
commercialement impossibles aux autres transporteurs, ces mesures
seraient en opposition avec les obligations internationales de la
Belgique envers le Royaume-Uni résultant de la Convention de
Saint-Germain.

La pertinence des preuves étant ainsi établie, la Cour, vu les
termes du compromis et l’attitude des deux Parties, aurait dû,
selon moi, suspendre la décision du fond de l’affaire et, confor-
mément aux articles 48 et 50 de son Statut, ordonner les preuves
nécessaires pour établir la vérité objective des faits contestés
et pour se procurer les connaissances techniques indispensables
à leur juste appréciation.

Ce n’est que sur la base du résultat de ces preuves que la
Cour aurait pu remplir la mission qui lui avait été confiée par

le compromis, et qui était de juger « compte tenu de toutes
les circonstances du cas ».

(Signé) D. ANZILOTTI.

53
